Citation Nr: 0815626	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-21 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability, and if so, whether service connection 
is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to October 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  An unappealed rating decision in January 2004 denied the 
veteran's claim of entitlement to service connection for a 
left knee disability.

2.  Evidence associated with the claims file since the 
January 2004 rating decision was not of record at the time of 
the January 2004 decision and relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for a left knee disability.

3.  The evidence is at least in equipoise as to whether some 
portion of the veteran's current left knee disability status 
post total arthroplasty is related to military service.  


CONCLUSION OF LAW

1.  The January 2004 rating decision, which denied the 
veteran's claims of entitlement to service connection for a 
left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1003 (2007).
  
2.  New and material evidence has been submitted and the 
claim of entitlement to service connection for a left knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  Residuals of a left knee injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But, see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 
5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure [] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

For reasons explained in detail below, the veteran's left 
knee disability claim is found to be reopened by way of the 
submission of new and material evidence.  Thus, no further 
notification or assistance is necessary to develop facts 
pertinent to the claim.  

II.  New and Material Evidence

An unappealed rating decision in January 2004 denied the 
veteran's claim of entitlement to service connection for a 
left knee disability on the basis that the disability neither 
occurred in nor was caused by service.  The relevant evidence 
of record at the time of the January 2004 decision consisted 
of service medical records, private treatment records, Geary 
Hospital records, St. Mary Hospital reports from 1980-81, and 
an Orthopedic and Sports Medicine report from 1990.  The 
veteran did not file a notice of disagreement with the 
January 2004 rating decision.  Therefore, the January 2004 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 39 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A  5108.   
"New" evidence means existing evidence not previously 
submitted to the VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  39 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed.  Id.

The Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  In 
March 2004, a claim to reopen the issue of entitlement to 
service connection for a left knee disability was received.  
Evidence of record subsequent to the January 2004 rating 
decision include a nexus opinion letter from the veteran's 
private treating physician, private treatment records, 
operative reports from Geary Community Hospital, and VA 
treatment records from November 2005 to April 2006.  

All of the evidence is new in that it was not of record at 
the time of the January 2004 rating decision.  The evidence 
is material because it relates to an unestablished fact, that 
the in-service injury is related to the veteran's current 
left knee disability, which is necessary to substantiate the 
claim.  Thus, the Board holds that the newly submitted 
evidence is so significant that it must be considered in 
order to decide the merits of this claim fairly, and as such, 
the claim for entitlement to service connection for a left 
knee disability must be reopened for full review.  38 C.F.R. 
§ 3.156(a).

III.  Merits of the Claim for Service Connection

The veteran contends that his left knee disability and 
subsequent left knee replacement is related to an injury of 
the left knee during basic training.  The RO denied service 
connection for a left knee disability.  The veteran appeals 
this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, including arthritis, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In assessing the veteran's service connection claim for a 
left knee disability, the Board must first determine whether 
the veteran has a current disability.  The veteran was being 
treated for extremely advanced degenerative changes involving 
the left knee with huge osteophyte formation when he filed 
the claim.  The veteran underwent total knee replacement of 
the left knee in October 2003.  In February 2004, the veteran 
complained of anterior left knee pain and laterally tracking 
patella.  The private physician conducted a left knee 
arthroscopy with lateral release and debridement in February 
2004.  Thus, the medical evidence demonstrates that the 
veteran has a current disability.  

The service medical records reveal that the veteran injured 
his left knee in July 1969 during basic training.  The 
Orthopedic Clinic at Womack Army Hospital noted that the 
veteran had a probable dislocation of the patella with 
moderate joint effusion.  He was placed in a long leg cast.  
A July 1970 service examination noted that the veteran had 
problems with recurrent dislocations of his left knee since 
the injury in basic training.  The veteran complained of pain 
in his left knee for a two-week duration in November 1970.  
The veteran stated that his leg gave out under the weight of 
walking several times in the past month and it had almost 
collapsed while the veteran was pole climbing on duty.  The 
veteran mentioned that his knee had dislocated three times in 
the last year.  The doctor noted that the knee bends properly 
and there was slight tenderness of the lateral patella.  An 
x-ray was conducted in November 1970 and the left knee was 
normal.  The veteran complained of left knee pain in November 
1973.  The physician noted that the x-ray was technically 
inadequate because of positioning.  In the November 1975 
separation examination, the veteran complained of a trick or 
locked knee in the medical history section.  However, the 
examination report noted that the veteran's knees were normal 
and the physician designated the veteran's lower extremities 
as a "1", which means a high level of fitness, under 
PULHES. 
In this case, the record indicates a history of 
symptomatology associated with the veteran's left knee.  The 
private medical records show that the veteran sought 
treatment for his left knee condition approximately five 
years after discharge from service after his left knee gave 
out in a parking lot.  An x-ray of the veteran's left knee 
revealed extensive degenerative changes about the knee and 
patella.  In January 1981, x-rays of the veteran's left knee 
revealed a torn medial meniscus with evidence of degenerative 
osteophytes of the femoral condyle and evidence of 
chondromalacia changes involving both the medial and lateral 
femoral condylar surfaces.  The treating physician in January 
1981 removed the left medial meniscus and excised the medial 
osteophytes.  In November 1990, the veteran sought treatment 
for pain in his left knee after he felt his knee crack while 
walking.  The medical records noted that the veteran stated 
he had problems with his left knee over the past 23 years and 
that he originally injured his knee while on active duty in 
the army.  X-rays revealed advanced joint space narrowing, 
sclerosis, subcondral bone irregularity and osteophyte 
formation.  The physician's impression was acute and chronic 
pain of the left knee most likely mechanical in nature 
related to advanced osteoarthritis in conjunction with morbid 
obesity.  The private medical records reveal that by 
September 2001 the veteran had bilateral osteoarthritis of 
the knees.  An August 2003 private radiological report showed 
that the veteran's left knee had extreme degenerative changes 
with huge osteophyte formation seen at multiple points of the 
left knee, including the patello-femoral joint were they were 
massive.  There was evidence of narrowing of the joint space 
both medially and laterally and the medical meniscus was not 
seen.  The anterior horn of the lateral meniscus was 
minuscule and presumed torn and the posterior horn was very 
small and atrophied.  The veteran underwent a left total 
arthroplasty in October 2003.  In February 2004, the veteran 
complained of persistent anterior knee pain and the physician 
found a laterally tracking and tilted patella with tight 
lateral retinacular structures, hypertrophic synovium over 
the anterior aspect of the left knee.  The veteran underwent 
a left knee arthroscopy with lateral release and debridement 
in February 2004.  

Regarding the question of whether the veteran's current left 
knee disability is related to the in-service injury, the 
record reveals conflicting medical opinions from a private 
physician and VA physician.  When faced with conflicting 
diagnoses, the Board must weigh the credibility and probative 
value of the opposing medical opinions.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Equal weight is not accorded to each piece of 
evidence in the record and not every item of evidence has the 
same probative value.  If the probative value of the medical 
opinions is found to be in equipoise, then the benefit of the 
doubt is applied in the veteran's favor.  In evaluating the 
probative value of these statements, the Board looks at the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions are within the province of the 
Board as adjudicators.  Id.  

The November 2003 VA examiner provided a negative opinion on 
the relationship of the veteran's current disability to his 
left knee injury in service.  The VA examiner noted that 
there was no evidence of femoro-tibial joint trauma in 
service as the veteran's primary problem in service was that 
of a sublexing patella.  The VA examination report further 
noted that the veteran was morbidly obese most of his adult 
life.  Based on the above observations, the VA examiner 
determined that the veteran's current condition is not likely 
related to the previous patellar dislocations during service 
and that morbid obesity is the predominant factor in the 
current condition of his left knee.  The Board finds 
persuasive the fact that the physician who rendered the 
opinion reviewed the claims file in conjunction with the 
examination and explained his rationale for his opinion.   
See Evans, 12 Vet. App. at 30; Owens, 7 Vet. App. at 433; 
Gabrielson, 7 Vet. App. at 39-40.  However, it is important 
to note that the VA examiner's specialization is unclear and 
he did not treat the veteran personally.  
 
In contrast, the private physician asserted in a February 
2004 letter to the VA that he believed that the veteran's 
left knee degeneration started with the initial injury during 
basic training resulting in the rapid development of 
degenerative joint disease.  The Board finds it significant 
that the physician personally treated the veteran for his 
left knee disability since August 2001.  As the veteran's 
treating physician, it is presumed he is familiar with the 
various troubles and issues the veteran faced.  In addition, 
the physician enclosed a copy of a November 1990 letter from 
the veteran's orthopedic surgeon, which revealed the veteran 
injured his left knee and that the physician's impression was 
that the veteran's acute and chronic pain was mechanical in 
nature related to advanced osteoarthritis in conjunction with 
morbid obesity.  For these reasons, his opinion is of high 
probative value.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(supporting clinical data or other rationale should accompany 
medical opinion to meet required degree of medical certainty 
needed for a service connection finding).  However, the Board 
also notes that this physician did not indicate in his 
opinion whether he reviewed the claims file prior to offering 
his opinion.  In this case, the lack of review of the claims 
file is not significant, because the veteran provided the 
physician with a detailed history of his injury in service, 
which is consistent with the service medical records.  In 
addition, the physician has treated the veteran for several 
years before he wrote the opinion letter and therefore, he 
had many opportunities to familiarize himself with the 
veteran's history and to formulate his own professional 
opinion.  There is evidence that the physician reviewed the 
treatment records from the veteran's previous private 
physicians dating back to 1980, because part of the 
physician's rationale was based on the medical evidence of 
the early onset of extensive left knee degeneration and he 
enclosed the private treatment record from a previous 
physician.  The Board also finds the private physician's 
opinion persuasive as it is consistent with the medical 
evidence of record, as stated above that the veteran severely 
injured his left knee in service such that he was 
hospitalized and placed in a long leg cast, there is a long 
medical history of complaints of pain and dislocations of the 
left knee during service and after service and he was 
diagnosed with extensive degenerative change about the knee 
and the patella only five years after service.  

As there is conflicting medical evidence of record on the 
issue of whether the veteran's left knee disability is 
related to service, the Board must weigh the credibility and 
probative value of this evidence. See Evans, 12 Vet. App. at 
30; Owens, 7 Vet. App. at 433. The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  Gabrielson, 7 Vet. App. at 39-40.  Under this 
guidance, the Board finds the favorable evidence is at the 
least equally persuasive and of comparable probative value to 
the unfavorable evidence pertaining to the veteran's claim.

As such, the Board finds the competent medical evidence of 
record in equipoise.  The Board cannot find that the evidence 
preponderates against the appellant's claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim for 
benefits the evidence must preponderate against that claim).  
	
ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a left knee 
disability is reopened.

2.  Entitlement to service connection for residuals of a left 
knee injury is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


